BLANCHARD, J.
The defendant asks a reversal of the judgment on the ground that the verdict of the jury was contrary to the weight of evidence. A reading of detached portions of the testimony may lead to that conclusion, but a careful reading of all the testimony discloses a conflict of evidence which was peculiarly for the jury to pass upon. The questions at issue were fairly presented to the jury in the charge of the court, and without exception, and I see no sufficient reason to reverse the judgment. .
The judgment and order denying the motion for a new trial must be affirmed, with costs. All concur.